Citation Nr: 0505440	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  03-15 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.   
 
2.  Entitlement to service connection for a prostate 
disorder, to include as due to Agent Orange exposure. 
 
3.  Entitlement to a rating higher than 10 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission




WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran served on active duty in the Army from May 1964 
to August 1969.  He also had additional service in the Army 
National Guard, including active duty for training and 
inactive duty training.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2004).

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from March 2002, February 2003 and 
September 2003 RO rating decisions.  The March 2002 RO 
decision determined that new and material evidence had not 
been submitted to reopen claims for service connection for 
hypertension and bilateral hearing loss.  Service connection 
was also denied for a prostate disorder, to include as due to 
Agent Orange exposure.  The veteran provided testimony at a 
personal hearing at the RO January 2003.  

The February 2003 RO decision denied service connection for 
PTSD.  A May 2003 RO decision, in pertinent part, granted 
service connection and a noncompensable rating for bilateral 
hearing loss.  Therefore, such issue is no longer on appeal.  

The September 2003 RO decision granted service connection and 
a 10 percent rating for PTSD, effective April 30, 2002.  The 
veteran appeals for a higher rating.  In October 2004, the 
veteran testified at a Board videoconference hearing.  

The Board notes that at the October 2004 hearing, the veteran 
raised the issue of entitlement to a higher (compensable) 
rating for bilateral hearing loss.  Such issue is not before 
the Board at this time and is referred to the RO for 
appropriate action.  

The present Board decision addresses the issue of entitlement 
to a rating higher than 10 percent for PTSD.  The issues of 
whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension and 
entitlement to service connection for a prostate disorder, to 
include as due to Agent Orange exposure, are the subject of 
the remand at the end of the decision.  


FINDING OF FACT

The veteran's PTSD has been productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to various symptoms.  


CONCLUSION OF LAW

The criteria for a 30 percent rating for PTSD have been met 
continuously since service connection for such disorder 
became effective on April 30, 2002.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

As noted above, the veteran served on active duty in the Army 
from May 1964 to August 1969, including service in Vietnam.  
He also had additional service in the Army National Guard 
including active duty for training and inactive duty 
training.  His service personnel records indicate that he 
received various decorations including the Combat Infantry 
Badge.  

The veteran's service medical records for his period of 
active duty from May 1964 to August 1969 do not show a 
psychiatric disorder.  Available service medical records for 
National Guard purposes also do not refer to complaints or 
treatment for a psychiatric disorder.  

Private and VA treatment records, including examination 
reports, dated from October 1974 to April 2002 show treatment 
for multiple disorders.  

The veteran filed a claim for service connection for PTSD on 
April 30, 2002.  

The veteran underwent a VA psychiatric examination in June 
2002.  He reported that he had volunteered for the military 
and that he had continued with the Army Reserve until 1996.  
The veteran also indicated that he recently retired from a 
paper mill and that he lived with his spouse.  He stated that 
recently he had not slept well because he would toss and turn 
during the night.  It was noted that he sited many traumatic 
events from the Vietnam War and that he claimed that he 
dreamed about the war frequently.  He reported that external 
stimuli such as sounds or war movies were not a Vietnam 
memory trigger, but that the smell of marijuana was such a 
trigger.  

The veteran also stated that he was jumpy and anxious and 
that short-term memory problems had arisen lately.  He 
indicated that he did not have any trouble with relationships 
or appetite.  It was noted that the veteran did have a slow 
slurred speech with a lengthy response time.  

The examiner reported that the veteran was cooperative, that 
he had good eye contact, and that he was appropriately 
dressed and groomed.  The examiner noted that his psychomotor 
activity was slowed and that there was no evidence of 
extrapyramidal syndrome or tardive dyskinesia.  It was 
reported that the veteran's mood was subdued and dysphoric 
and that his affect was blunted and restricted.  The examiner 
stated that the veteran's speech was slowed and slurred and 
that his thought process was circumstantial, tangential and 
obsessive.  There were no looseness of associations, flight 
of ideas, or ideas of reference.  The examiner noted his 
thought content involved Vietnam and service experiences and 
that he was factual with no delusions.  

The examiner indicated that there were no auditory, visual, 
or olfactory hallucinations, that there were no suicidal or 
homicidal ideations, and that there were no obsessesions or 
compulsions.  The examiner reported that a mini-mental state 
examination score indicated no cognitive deficits.  The 
examiner stated that the veteran's abstraction was good, that 
his insight was limited, and that there was no impairment of 
judgment.  The diagnosis was depressive disorder, not 
otherwise specified.  It was noted that the veteran had 
enduring war stress.  A Global Assessment of Functioning 
(GAF) score of 70 was assigned with a GAF score of 70 for the 
previous year.  The examiner commented that the veteran had 
mild depressive symptoms, but not enough anxiety symptoms and 
that he did not meet the criteria for PTSD.  The examiner 
stated that it appeared that the only impairment from the 
depressive symptoms had been an inability to handle stress 
that forced him to take an early retirement.  It was noted 
that the veteran did not seem to have significant cognitive 
or social impairment.  

VA treatment records dated from August 2002 to January 2003 
show treatment for disorders including variously diagnosed 
psychiatric disorders.  An October 2002 treatment entry 
indicated an assessment of major depressive disorder.  A GAF 
score of 50 was assigned.  November 2002 and January 2003 
entries related impressions of depression, not otherwise 
specified.  At the January 2003 RO hearing, the veteran 
testified as to other disorders.  

VA treatment records dated from March 2003 to May 2003 refer 
to continued treatment.  A March 2003 psychological 
evaluation report noted that the veteran had psychological 
problems of depression; poor concentration, severe; recurrent 
dreams of combat and combatants; somatic manifestations, 
possibly secondary to anxiety; and marital stress.  

A June 2003 statement from E. Payne, M.D., indicated that the 
veteran had been under his care for approximately two and 
one-half years.  Dr. Payne stated that the veteran had PTSD 
which was fairly well treated with Wellbutrin.  It was noted 
that the veteran was still bothered with memories, 
particularly during the most recent conflict overseas of 
combat duties.  Dr. Payne reported that such had been 
weighing heavily on the veteran's mind.  Dr Paynes stated 
that it was his opinion that the PTSD diagnosis, in addition 
to a mild depression, comprised the totality of the veteran's 
psychiatric diagnosis (with a possible exception of a small 
amount of senile dementia which he thought was having a 
synergistic effect with the PTSD diagnosis and causing him to 
have some present problems).  

VA treatment entries dated from July 2003 to August 2003 show 
continued treatment.  

In September 2003, the RO granted service connection and a 10 
percent rating for PTSD, effective April 30, 2002 (the date 
of receipt of the claim for service connection).  

VA treatment records dated from September 2003 to November 
2003 refer to continued treatment.  A November 2003 entry 
indicated an impression of depression and a GAF score of 65.  

A November 2003 VA psychological report indicated diagnoses 
of cognitive disorder, not otherwise specified and depressive 
disorder, not otherwise specified.  A GAF score of 51 was 
assigned with a GAF score of 55 in the past year.  

The veteran underwent a VA psychiatric examination in October 
2003 (although it was dictated in December 2003, after the 
examiner reviewing the November 2003 psychological report).  
It was noted that the veteran had been married for thirty-
five years with six children and that he had retired because 
of knee problems.  The veteran reported that he worked in a 
paper making industry for nearly thirty-four years.  He 
stated that he had senile dementia.  It was reported that the 
veteran was being followed at the mental health clinic and 
that he was on medications of Wellbutrin and Seroquel.  The 
veteran reported that without sleeping pills he could not 
sleep.  He reported that his appetite was pretty good.  It 
was noted that when he was asked about his mood, he reported 
that it was blue, worried, sad, or he did not care.  He 
reported that he did not feel like laughing.  The veteran 
denied crying, but stated that he had sad spells.  It was 
reported that the veteran denied auditory hallucinations or 
visual hallucinations.  He indicated that he had bad dreams 
wherein people were talking in the dreams.  The veteran noted 
that he would jump whenever there was a loud bang or sound.  
He denied that he had any problems watching television or 
with war movies.  He noted that some of the things that 
brought back Vietnam memories were the Gulf War, Iraq War, 
and the World Trade Center incident.  He noted that some 
smells such as manure, mud, or swampy conditions would bring 
back memories of Vietnam.  It was noted that he denied 
suicidal or homicidal ideas.  The veteran reported that his 
relationship with his wife was getting farther and farther 
away.  He reported problems with memories such as not 
remembering a child's birthday, spellings, or his 
anniversary.  

The examiner reported that the veteran was in no acute 
distress and that he was calm and cooperative.  The examiner 
noted that the veteran was not overly communicative or 
communicative in an average sense.  The examiner stated that 
the veteran's affect was restricted and that his mood was 
depressed.  There were no suicidal or homicidal ideas.  The 
examiner noted that the veteran's speech was goal-directed 
and that he had fair eye contact.  The examiner reported that 
the veteran was alert and oriented to time, place, and name.  
It was noted that he was able to perform serial threes slowly 
and that he was unable to spell the word "planet" 
backwards.  The examiner stated that the veteran's 
abstractions were good and that he was able to remember on 
word out of three after five minutes.  The examiner indicated 
that his insight was fair.  The examiner reported that he 
reviewed a neuropsychological report which related a 
diagnosis of cognitive disorder, not otherwise specified, and 
depressive disorder, not otherwise specified.  The diagnoses 
were past diagnosis of chronic PTSD with depression and no 
psychosis and cognitive disorder, not otherwise specified 
(according to neuropsychological testing).  The examiner 
assigned a GAF score of 55 related to PTSD and a GAF score of 
50 overall.  

The examiner commented that some of the cognitive deficit 
might be due to either psychotropic medication and/or 
neurological condition, which was yet to be investigated.  
The examiner stated that the way the veteran used his 
vocabulary and his reasonable participation in the interview 
suggested that he was not suffering from any significant 
dementia process.  It was noted that the veteran's insight 
was reasonably good because he stated that he was a drill 
sergeant for many years and that his personality had been set 
to be very rigid and strict and that as he was 
psychologically drilled, it was very hard for him to change 
to a civilian life.  The examiner stated that the latter 
understanding and explanation took a certain amount of 
cognition that a demented person would not be able to 
describe.  

VA treatment records dated from January 2004 to April 2004 
reflect that the veteran continued to receive psychiatric 
treatment.  A January 2004 entry related a diagnosis of PTSD.  
Another January 2004 entry indicated an impression of 
depression, not otherwise specified.  The GAF score was 65.  
March 2004 and April 2004 entries noted diagnoses of PTSD.  

At the October 2004 Board hearing, the veteran testified that 
he went to counseling at a VA medical center for his PTSD 
sometimes every month.  He stated that he had suffered 
nightmares, but that he was presently on medication that 
helped him a lot.  The veteran reported that he had 
difficulty sleeping and that he was taking sleeping pills.  
He noted that he was currently retired.  The veteran stated 
that watching Vietnam movies would make him feel depressed.  
He noted that he would become irritated with his wife and 
that he like being alone.  The veteran's wife also testified 
at the hearing.  




II.  Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A 10 percent rating is warranted for PTSD where there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent rating requires occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 
Vet.App. 436 (2002).  

The RO has assigned a 10 percent rating for PTSD, effective 
April 30, 2002, (the effective date of service connection).  

In evaluating the evidence, the Board has noted various GAF 
scores which clinicians have assigned.  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  For example, a GAF score of 41 to 50 is meant to 
reflect an examiner's assessment of serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  A 51-60 GAF score indicates the examiner's 
assessment of moderate symptoms (e.g., a flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
61-70 GAF score indicates the examiner's assessment of some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well and having 
some meaningful interpersonal relationships.  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-
95.  

The evidence shows that the veteran is currently retired and 
that he has been married for over thirty-five years with six 
children.  At the October 2003 VA psychiatric examination, 
various symptoms were described.  The diagnoses were past 
diagnosis of PTSD with depression and no psychosis and 
cognitive disorder, not otherwise specified (according to 
neuropsychological testing).  The examiner assigned a GAF 
score of 55 related to PTSD, suggesting moderate symptoms.  
The examiner commented that some of the cognitive deficit 
might be due to either psychotropic medication and/or a 
neurological condition which was yet to be investigate.  The 
examiner stated that the way the veteran used his vocabulary 
and his reasonable participation in the interview suggested 
that he was not suffering from any significant dementia 
process.  Additionally, the Board notes that a VA 
psychological report at the time of the examination, related 
diagnoses of cognitive disorder, not otherwise specified, and 
depressive disorder, not otherwise specified, and indicated a 
GAF score of 51 with a GAF score of 55 in the past year, also 
suggestive of moderate symptoms.  

A subsequent January 2004 VA treatment entry indicated an 
impression of depression, not otherwise specified, and a GAF 
score of 65 which is reflective of mild symptoms.  Other 
subsequent entries indicated diagnoses of PTSD.  Further a 
prior June 2002 VA psychiatric examination report indicated a 
diagnosis of depressive disorder, not otherwise specified and 
a GAF score of 70 which reflects mild symptoms.  

Symptoms described at the time of the October 2003 VA 
psychiatric examination report include some of those listed 
for a 30 percent rating for PTSD.  The examiner noted that 
the veteran had a depressed mood and that he reported chronic 
sleep impairment as well as mild memory loss.  Other recent 
treatment reports indicated similar symptomatology, as did 
the June 2002 VA psychiatric examination report.  The Board 
notes that some of the evidence includes diagnoses of PTSD 
and some does not.  However, in viewing all the evidence 
bearing on PTSD and occupational and social functioning, the 
Board finds that continuously since the effective date of 
service connection for PTSD on April 30, 2002, symptoms of 
such disorder have been productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
various symptoms, supporting a higher rating of 30 percent.  

The Board cannot conclude based on the psychiatric 
symptomatology that his PTSD alone is productive of 
occupational and social impairment with reduced reliability 
and productivity due to various symptoms, as required for a 
50 percent schedular rating.  The veteran has not been shown 
to have such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks; 
difficulty in understanding complex commands; impaired 
judgment; impaired abstract thinking; and difficulty in 
establishing and maintaining effective work and social 
relationships which are indicative of such a rating.  No 
medical evidence, even the veteran's own statements regarding 
his condition, would support such a finding.  All the medical 
evidence cited above would only provided negative evidence 
against the claim for a rating above 30 percent.  

As this is an initial rating case, consideration has been 
given to "staged ratings" (different percentage ratings for 
different periods of time, since the effective date of 
service connection, based on the facts found).  Fenderson v. 
West, 12 Vet.App. 119 (1999).  However, staged ratings are 
not indicated in the present case, as the Board finds the 
veteran's PTSD has continuously been 30 percent disabling 
since April 30, 2002, when service connection became 
effective.  The Board has considered the benefit-of-the-doubt 
rule in making the current decision.  38 U.S.CA. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

III.  Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) indicates, 
generally, that four elements are required for proper VCAA 
notice: (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to his 
claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claims.  Moreover, in an October 
2003 letter, an April 2004 statement of the case, and at the 
Board hearing held in October 2004, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claims as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to a 
higher rating for PTSD.  The discussions in the rating 
decision, the statement of the case, and at the Board hearing 
have informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been substantially met.  Any 
deficiencies constitute no more than harmless error.

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the requests for information, medical 
records have been obtained, VA examinations have been 
undertaken, and the "duty to assist" has been met.  
Therefore, further delay in the adjudication of this case is 
not warranted.  

ORDER

A higher rating of 30 percent for PTSD, continuously since 
the effective date of service connection on April 30, 2002, 
is granted.  


REMAND

The other issues on appeal are whether new and material 
evidence has been submitted to reopen a claim for service 
connection for hypertension and entitlement to service 
connection for a prostate disorder, to include as due to 
Agent Orange exposure.  

As noted above, the available service personnel records 
indicate that the veteran served on active duty in the Army 
from May 1964 to August 1969.  He also had additional service 
in the Army National Guard including active duty for training 
and inactive duty training.  Service personnel records 
indicate that the veteran served in the Army National Guard 
into the 1990s.  The only service medical records for 
National Guard purposes that are of record are dated between 
1977 and 1985.  

The Board observes that pursuant to an October 2001 
authorization to obtain medical records, the veteran reported 
that the Louisiana National Guard at Jackson Barracks, New 
Orleans, had a complete personnel and medical file on him.  
The veteran specifically gave an address of the Office of 
Adjutant General at the Jackson Barracks, New Orleans, 
Louisiana.  The Board notes that there is no indication that 
an attempt has been made to obtain the any of the veteran's 
additional service medical records.  

A regulation provides that the VA will make as many requests 
as are necessary to obtain service department records, and 
such efforts will continue until the records are obtained or 
until it is shown that the records do not exist or that 
further efforts to obtain the records would be futile.  38 
C.F.R. § 3.159(c)(2).  

The Board finds that under the circumstances of this case, 
the RO should attempt to obtain any additional service 
medical records relative to the veteran's service in the 
National Guard.  If at all possible, the veteran should 
assist the RO in the efforts to locate these records.  

It is the judgment of the Board that the duty to assist the 
appellant with his claim includes making an effort obtain any 
additional service medical records (if available).  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following:  

1.  The RO should contact all appropriate 
service department offices, including the 
National Personnel Records Center, and 
obtain the complete service medical 
records of the veteran.  The results of 
the service department's request for 
records, whether successful or 
unsuccessful, must be documented in the 
claims file, and the veteran informed of 
any negative results.

2.  Thereafter, the RO should review the 
issues of whether new and material 
evidence has been submitted to reopen a 
claim for service connection for 
hypertension and the issue of service 
connection for a prostate disorder, to 
include as due to Agent Orange exposure.  
If the claims are denied, the RO should 
issue a supplemental statement of the case 
to the veteran and his representative, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


